UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CLARENCE J. PERRY, JR.,                
               Petitioner-Appellant,
                 v.
RONALD J. ANGELONE, Director of                    No. 01-7608
the Virginia Department of
Corrections,
               Respondent-Appellee.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                 Henry C. Morgan, District Judge.
                          (CA-00-347-2)

                      Submitted: January 14, 2002

                      Decided: February 8, 2002

   Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.



Remanded by unpublished per curiam opinion.


                             COUNSEL

Clarence J. Perry, Jr., Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Rich-
mond, Virginia, for Appellee.
2                         PERRY v. ANGELONE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Clarence J. Perry seeks to appeal the district court’s order entered
on January 10, 2001, dismissing his 28 U.S.C.A. § 2254 (West 1994
& Supp. 2001) petition. Appellant had thirty days after entry of the
district court’s order to file his notice of appeal. See Fed. R. App. P.
4(a)(1)(A). Appellant’s notice of appeal was received in the district
court on September 10, 2001, nine months late. However, Appellant
has provided documentation that he contends shows he mailed his
notice of appeal through a prison mail system on January 22, 2001,
within the thirty-day time period provided by Fed. R. App. P.
4(a)(1)(A). Because there is a factual dispute as to the timeliness of
Perry’s filing of the notice of appeal, we remand the case to the dis-
trict court to determine the timeliness of Perry’s filing.* The record,
as supplemented, will then be returned to this court for further consid-
eration.

                                                          REMANDED

  *By this remand, we indicate no view as to the appropriate resolution
of the timeliness of Perry’s notice of appeal.